Per Curiam.

This is an appeal by the plaintiffs, the Honorable Frank F. Fasi, individually, as a taxpayer, and as Mayor of the City and County of Honolulu, et al. (appellants), from a judgment of the trial court granting the motion for summary judgment of the defendants, the Honorable John A. Burns, as Governor of the State of Hawaii, et al. (appellees or Governor), and from the court’s denial of appellants’ motion for summary judgment. We affirm.
*616The issue herein deals with the distribution by appellees of grants-in-aid of state general revenues to the appellants for the fiscal year 1973, and the termination of the grant by appellees prior to the disbursement of the full amount of the grant.
In reviewing the grant of the summary judgment of the trial court, we must initially determine whether any genuine issue as to a material fact was raised. If no such issue were raised, we must then determine whether the moving party was entitled to judgment as a matter of law. Furthermore, on appellate review in determining the propriety of a summary judgment, evidence and the inferences drawn therefrom must be viewed in the light most favorable to the party opposing the motion. Del Rosario v. Kohanuinui, 52 Haw. 583, 483 P.2d 181 (1971).
We have reviewed the record herein and have concluded that there is no genuine issue of a material fact. The parties are, however, clearly in dispute as to the legal conclusions to be derived from certain factual situations herein and are, further, in disagreement on the interpretation of HRS § 248-6(c), as amended by Act 172, Section 1, Session Laws of Hawaii 1972.
HRS § 248-6(c), as amended, in relevant part, provides:
(c) Fiscal needs and capacities. Each county shall receive a portion of the remaining amount by adding the amount determined to reflect its relative fiscal capacity and the amount determined to measure its relative fiscal need;provided, that seventy-five per cent oisuch portion shall be distributed only upon the approval of the governor of a plan or program submitted by the county, which plan or program the governor finds, in his discretion, raises, improves, or maintains a justifiable level of services performed by the county; .... (Emphasis added.)
The appellants contend, inter alia, as follows:
1. That the city budget is a “plan or program” and satisfies the requirements of § 248-6(c), as amended;
2. That appellees’ approval of the request for allotment advice, signed by the Director of Finance, State of Hawaii, constituted the full exercise of the Governor’s discretionary
Mark M. Nomura, Deputy Public Defender (Donald K. Tsukiyama, Public Defender, of counsel), for defendant-appellant.
Adrienne Sepaniak, Deputy Prosecuting Attorney (Maurice Sapienza, Prosecuting Attorney, of counsel), for plaintiff-appellee.